Per Curiam.  Vacating judgments. The court, after the lapse of the term, had no power to vacate .the judgment except upon complaint filed in accordance with the provisions of section 3909 of Mansfield’s Digest. There was no error in rejecting the petition to vacate the judgment when presented by way of objection to the confirmation of the report of sale.  Judicial sales. There appears to have been due and legal notice of the time, terms and place of sale. It was made upon a credit of three months, however, instead of four, as the decree directed. The defendant showed no injury resulting from the departure from the direction, and the court being satisfied that none had resulted therefrom, did not abuse its discretion in confirming the sale. Affirm.